    Case 18-33926-hdh7 Doc 262-1 Filed 07/31/20            Entered 07/31/20 19:28:23        Page 1 of 5


                                        SEIDEL LAW FIRM
                                        6505 W. Park Blvd., Ste. 306
                                           Plano, Texas 75093
                                              (214) 234-2500


   Attention:     Chapter 7 Trustee                                    Case No. 18-33926-HDH-7
   Re:            Debtor Mansfield Boat and RV Storage, LLC



   DATE      DESCRIPTION                                                HOURS AMOUNT LAWYER
   May-23-19 Receipt and review of information provided--prepare           0.6   285.00  SMS
             correspondence to Reynolds
   Jun-10-19 Prepare for and attendance at court-Sanctions                   1.5         712.50      SMS
             Motion--delayed
   Jun-13-19 Receipt and review of extensive e-mail Reynolds,                0.9         427.50      SMS
             telephone call with opposing counsel Snyder, receipt
             and review of Motion for Sanctions and extensive
             Reynolds e-mails and information
   Jun-20-19 Receipt and review of e-mails-Reynolds-respond to               0.3         142.50      SMS
             same
             Telephone call with Answorth                                    0.2          95.00      SMS
   Jun-21-19 E-mails with opposing counsel re: case- foreclosure             0.4         190.00      SMS
             deed and e-mails from parties
   Jun-28-19 E-mails re: contempt/ closing/ prepare for hearing on           0.8         380.00      SMS
             contempt, work on joinder/ receipt and review of
             pleadings and exhibits re: same
   Jul-01-19 Prepare for and attendance at hearing -Sanctions                5.3    2,517.50         SMS
   Jul-02-19 Receipt and review of documents, e-mails and                    0.5      237.50         SMS
             telephone call with opposing counsel re: proposed
             closing docs and contempt order and amounts owed
             Further e-mails re: amounts owed and e-mails with               0.3         142.50      SMS
             opposing counsel and title co., Pender request seems
             to double dip, review order--send response
             Work on employment applications /order                          1.0         475.00      SMS
   Jul-05-19 E-mails re: closing                                             0.1          47.50      SMS

   Jul-29-19    Prepare for and attendance at hearing, meet with             2.0         950.00      SMS
                counsel re: same, receipt and review of documents
                provided
   Aug-05-19    Prepare for and attendance at Show                           4.8        2,280.00     SMS
                Cause hearing, receipt and review of docs
   Aug-07-19    E-mails and telephone call with parties re: Alaska           0.5         237.50      SMS
                property and other matters
   Aug-22-19    Receipt and review of documents                              0.8         380.00      SMS
   Aug-29-19    Receipt and review of UST comment                            0.3         142.50      SMS

                                                                                                   1 |Page
DEBTOR MANSFIELD BOAT AND RV STORAGE, LLC                                 EXHIBIT “A”
    Case 18-33926-hdh7 Doc 262-1 Filed 07/31/20          Entered 07/31/20 19:28:23     Page 2 of 5

   Sep-03-19 Receipt and review of proposed offer                       0.3         142.50       SMS
   Sep-05-19 Work on Application to Sell                                1.0         475.00       SMS
   Sep-06-19 Receipt and review of revisions -further work on           0.3         142.50       SMS
             Motion to Sell
             Further work on sale                                       0.6          285.00      SMS
   Sep-19-19 Prepare for and attendance at hearing on show cause        4.6        2,185.00      SMS
             Work on Application to Employ                              1.9          902.50      SMS
   Sep-20-19 E-mails and telephone call with and correspondence         0.8         380.00       SMS
             with parties and counsel re: potential closing in
             Alaska
   Sep-25-19 Telephone call with broker and opposing counsel            0.6         285.00       SMS
             Neal re: potential closing in Alaska and lien issues
             and resolution of the Pender issue--e-mail re: same .
             Receipt and review of Pender docs                          0.3           37.50      SHS
   Sep-26-19 Prepare for and attendance at 2 hearings on Show           4.9        2,327.50      SMS
             Cause
   Sep-27-19 Prepare letter to counsel and Reynolds re: closing         0.3         142.50       SMS
             status
   Oct-02-19 Prepare order and emails to court re: hearing              0.5         237.50       SMS
   Oct-03-19 Prepare for and attendance at hearing on sale, work        2.9        1,377.50      SMS
             on order and quitclaim
             Telephone call with M/M Reynolds-and Alaska                0.4         190.00       SMS
             counsel
   Oct-07-19 Receipt and review of Pender motion--emails re: sale       0.3         142.50       SMS
             and procedures
             Receipt and review of Motion                               0.2          95.00       SMS
             Telephone call with H. Lusky re: emergency Motion          0.3         142.50       SMS
             to credit administrative claim
   Oct-08-19 Attendance at auction, receipt and review of pleading      1.0         475.00       SMS
             and prepare for hearing on sale in light of $130,000
             bid.
   Oct-09-19 Emails with court re: auction, telephone call with L.      1.6         760.00       SMS
             Reynolds, telephone call with H. Lusky, receipt and
             review of H. Lusky response, filing with court notice
             and response, prepare for hearing on sale
   Oct-10-19 Attendance at hearing on status conference and sale        3.1        1,472.50      SMS
   Oct-28-19 Work on employment order                                   0.4          190.00      SMS
   Oct-29-19 Further work on order                                      0.2           95.00      SMS
   Oct-30-19 Telephone call with T. Shewmake re: return of              0.5         237.50       SMS
             escrow payment , email with probate attorney
             Work on recovery issue                                     0.2          95.00       SMS
             Emails and receipt and review of pleadings--and            0.2          95.00       SMS
             provide order re: probate proceedings and emails with
             probate counsel
   Nov-13-19 Receipt and review of extensive email T. Shewmake -        0.3         142.50       SMS
             re: case, work on deed

                                                                                              2 |Page
DEBTOR MANSFIELD BOAT AND RV STORAGE, LLC                            EXHIBIT “A”
    Case 18-33926-hdh7 Doc 262-1 Filed 07/31/20          Entered 07/31/20 19:28:23        Page 3 of 5

   Nov-14-19 Email to E. English                                           0.2          95.00       SMS
   Nov-18-19 Finalize deed                                                  0.3         142.50      SMS
   Dec-09-19 Prepare for and attendance at hearing on show cause.           3.9       1,852.50      SMS
   Jan-16-20 telephone call with English re actions                         0.3         142.50      SMS
   Jan-29-20 Prepare for and attendance at court--Show Cause,               1.9        902.50       SMS
             emails with setting clerk, begin work on assignment
   Feb-10-20 Email to E. English re: case                                   0.1         47.50       SMS
   Feb-17-20 Receipt and review of deeds apparently executed by L           0.2         95.00       SMS
             Reynolds on behalf of debtor Mansfield
   Feb-20-20 Emails re: case and prepare Notice of setting                  0.3        142.50       SMS
   Mar-02-20 Receipt and review of Pender's additional statement            0.2         95.00       SMS
   Mar-04-20 Receipt and review of correspondence from L.                   0.6        285.00       SMS
             Reynolds, receipt and review of Motion to Continue,
             correspondence objecting to same, correspondence
             with L. Reynolds, receipt and review of order re:
             hearing
             Prepare for and attendance at hearing on Show Cause            1.9        902.50       SMS
   Mar-11-20 Receipt and review of Motion to Set Aside                      0.3        142.50       SMS
             Work on proposed order setting aside                           0.3        142.50       SMS
   Mar-12-20 Arrange telephone call with appearance-prepare                 0.9        427.50       SMS
             certificate of service-for Contempt Motion, email to G.
             Snyder re: turnover, complaint and for files
   Mar-13-20 Filing Motion to Set Aside and certificate of service on       0.3        142.50       SMS
             Show Cause
             Email with G. Snyder re: case and claim                        0.1         47.50       SMS
   Mar-16-20 Receipt and review of Motion to Continue, receipt and          0.3        142.50       SMS
             review of emails from Reynolds re: case
             Prepare for and attendance at hearings on contempt-            0.9        427.50       SMS
             telephonically
   Mar-17-20 Telephone call with G. Snyder re: claim against him            0.3        142.50       SMS
             emails re case, work on fee application                        0.9        427.50       SMS
   Mar-23-20 Receipt and review of email from B. Weller re: client          0.5        237.50       SMS
             claim and respond to same
   Mar-25-20 Receipt and review of G. Snyder email                          0.1         47.50       SMS
   Mar-26-20 Emails re: L. Reynolds                                         0.2         95.00       SMS
   Mar-29-20 Receipt and review of proposed order on properties,            0.2         95.00       SMS
             email re: same
             Email re: Marshall service                                     0.2         95.00       SMS
   May-29-20 Work on Joint Motion for Final Judgement                       0.2         95.00       SMS
   Jun-08-20 Telephone call and email with H. Lusky                         0.1         47.50       SMS
   Jun-12-20 Telephone call with H Lusky re: Motion                         0.2         95.00       SMS
   Jun-15-20 Further work on fee application                                0.9        427.50       SMS
   Jun-16-20 Further work on fee application                                0.9        427.50       SMS
   Jul-08-20 Receipt and review of courts notice of Withdrawal of           0.2         95.00       SMS
             Reference
                                                                                                 3 |Page
DEBTOR MANSFIELD BOAT AND RV STORAGE, LLC                               EXHIBIT “A”
    Case 18-33926-hdh7 Doc 262-1 Filed 07/31/20          Entered 07/31/20 19:28:23       Page 4 of 5

   Jul-13-20   Further work on fee application                             0.8        380.00         SMS
   Jul-21-20   Telephone call with potential buyer                         0.5           0.00        SMS
   Jul-27-20   Emails re: case                                             0.0           0.00        SMS
   Jul-28-20   Receipt and review of pleadings per UST request,            0.3        142.50         SMS
               respond to same
   Jul-29-20   Prepare for and attendance at hearing on Judgement ,        2.9       1,377.50        SMS
               telephone call with H. Lusky re: same and emails with
               E. English re: same
               Further work on fee application                             0.4        190.00         SMS
                    Totals                                                 70.8       $33,287.50

   DISBURSEMENTS                                                  Disbursements

                    Copies                                                 12.40
                    Lexis/Westlaw                                         475.00
   Jun-10-19        Tolls                                                  12.00
                    Parking                                                 9.00
                    Travel                                                 21.45
   Jul-29-19        Tolls                                                  12.00
                    Parking                                                 9.00
                    Travel                                                 21.45
   Aug-05-19        Parking                                                12.00
                    Tolls                                                  12.00
                    Travel                                                 21.45
   Sep-19-19        Tolls                                                  12.00
                    Parking                                                12.00
                    Travel                                                 25.50
   Sep-26-19        Tolls                                                  12.00
                    Parking                                                12.00
                    Travel                                                 25.50
   Oct-03-19        Tolls                                                  12.00
                    Parking                                                12.00
                    Travel                                                 25.50
   Oct-10-19        Tolls                                                  12.00
                    Parking                                                12.00
                    Travel                                                 25.50
   Nov-20-19        Postage -deed to Pender                                10.53
   Dec-09-19        Tolls                                                  12.00
                    Parking                                                12.00
                    Travel                                                 25.50


                                                                                                   4 |Page
DEBTOR MANSFIELD BOAT AND RV STORAGE, LLC                              EXHIBIT “A”
    Case 18-33926-hdh7 Doc 262-1 Filed 07/31/20            Entered 07/31/20 19:28:23   Page 5 of 5

   Jan-29-20     Travel                                                    25.50
                 Parking                                                    9.00
                 Tolls                                                     12.00
   Mar-05-20     Tolls                                                     12.00
                 Parking                                                    9.00
                 Travel                                                    24.50
   Mar-23-20     filing fees with court -tele appearance                   30.00
                                                                    ___________
                 Totals                                                  $997.78
                                                                                       ___________
                 Total Fees, Disbursements                                                $34,285.28




TIMEKEEPER SUMMARY                             RATE                          HOURS
Seidel, Scott                                  $475.00                       70.0
Seidel, Susan                                  $125.00                        0.3
No Charge                                      $ 0.00                         0.5




                                                                                              5 |Page
DEBTOR MANSFIELD BOAT AND RV STORAGE, LLC                              EXHIBIT “A”
